Citation Nr: 0410694	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to restoration of a 20 percent schedular evaluation 
for a left knee disorder, status post reconstruction, now rated 0 
percent disabling.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to September 
1981.

This case comes to the Board of Veterans' Appeals (Board) from an 
August 2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which reduced the 
20 percent evaluation of the veteran's left knee disorder, status 
post reconstruction, to the noncompensable level of 0 percent.

Unfortunately, prior to deciding this appeal, the case must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the present case, the RO sent the veteran a March 2001 VCAA 
letter concerning his claims for service connection for a left hip 
condition, right ankle condition, and schizophrenia, as well as 
the proposed reduction of the evaluation for his left knee 
disorder from 20 percent to 0 percent.  In the section of the VCAA 
letter entitled, "What Must the Evidence Show to Establish 
Entitlement," the RO only explained what the evidence needed to 
show to establish a claim for service connection.  The VCAA letter 
was silent as to what the evidence needed to show to establish 
that the veteran's rating should remain at or, if reduced, be 
restored to the 20-percent level.  Thus, the RO failed to notify 
him of the information and evidence necessary to substantiate his 
request for restoration of his 20 percent rating, and this case 
must be remanded for such notification.

In addition, the veteran was notified of the proposed rating 
reduction in a May 2000 decision that also continued the 10 
percent rating for his traumatic arthritis and increased the 
rating for his right knee strain to 10 percent.  The proposed 
reduction was based on a March 2000 QTC examination.  The March 
2000 request for this examination indicates the claims file was 
not sent to the QTC examiner.  The March 2000 QTC examination 
report does not mention the veteran's claims file or any prior 
medical records.  Similarly, a subsequent April 2002 QTC 
examination request and examination report also indicate the 
examiner did not have the veteran's claims file prior to or during 
the examination of him.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims) (Court) stated that a medical examination conducted in 
furtherance of the VA's duty to assist "must consider the records 
of prior medical examinations and treatment in order to assure a 
fully informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of a reduced or increased 
rating case because of VA's duty to take into account the 
veteran's entire medical history and circumstances when making 
determinations as to the appropriate rating to be assigned.  See 
Tucker v. Derwinski, 2 Vet. App. 201, 203 (remand where a rating 
reduction was based on an examination at which the claims folder 
was not reviewed by the examiner).

Indeed, an examination that is less comprehensive (i.e., full and 
complete) than those on which the original rating at issue was 
predicated cannot serve as a basis for reducing a rating.  See 38 
C.F.R. § 3.344 (2003).  Certainly, in the absence of any review of 
the claims file by the evaluating VA physicians, there is 
legitimate reason to raise questions concerning this possibility.

The Board also notes the following language in the March 2001 VCAA 
letter:  "The law states that we must make reasonable efforts to 
help you get evidence necessary to support your claim.  We will 
try to help you get such things as medical records, employment 
records, or records from other Federal agencies.  You must give us 
enough information about these records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to make sure these records are received by us" 
(emphasis added).  38 C.F.R. § 3.159 (c)(2) (2003) describes VA's 
duty to obtain records in the custody of a Federal Department or 
agency, stating that VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency, ending such efforts only if VA concludes that such records 
do not exist or further efforts to obtain them would be futile.  
38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the claimant to 
cooperate with these efforts, providing information about them and 
authorizing their release, if necessary.  The concluding sentence 
of this paragraph of the March 2001 letter, placing ultimate 
responsibility upon the veteran to ensure the RO's receipt of 
records in the context of obtaining evidence from Federal 
departments or agencies, does not accurately reflect the meaning 
of the quoted regulation.  Although he is required to assist VA in 
obtaining federal records, the ultimate responsibility for 
obtaining them is on VA and not him.  In its future correspondence 
with him on remand, the RO should similarly clarify the respective 
duties-both his and VA's, in obtaining Federal records.  See 
Charles, 16 Vet. App. at 373-74.


Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on the merits, the 
RO should ensure that all notification and development action 
required by the VCAA and implementing VA regulations is completed.  
In particular, ensure that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159 (c)(2) (2003), are fully complied 
with and satisfied.  This includes explaining the VCAA's 
application to the veteran's request to restore the 20 percent 
rating for his left knee disorder.  He should also be asked to 
submit any relevant evidence in his possession concerning his 
request to restore the 20 percent evaluation of his left knee 
disorder.

2.  The RO also should obtain copies of all of the veteran's VA 
treatment records since July 2000, including, but not limited to, 
any additional treatment he has received relating to his left knee 
at the Augusta, Georgia, VA Medical Center (VAMC).  Any records 
obtained should be associated with the other evidence in his 
claims file.  Also, ensure that the March and May 2003 records 
specified in his January 2004 letter to the Board have been 
associated with the claims file.


3.  After any additional records are obtained, schedule the 
veteran for a VA orthopedic examination to obtain a medical 
opinion concerning the severity of his left knee disorder, and 
ensure that the VA examiner is in possession of and has reviewed 
the claims folder prior to the examination.  The examiner should 
conduct all necessary tests and studies.

The examiner should describe the condition of the veteran's left 
knee and indicate whether there are any findings of ankylosis, 
subluxation, instability, locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of motion attributable to the 
service-connected disability and, if present, the severity 
thereof.  Range of motion should be given in degrees, with the 
standard for normal motion being to 140 degrees in flexion and 0 
degrees of extension.  Any instability or subluxation should be 
described as mild, moderate or severe.

The examiner must determine whether the left knee exhibits 
weakened movement, premature fatigability, or incoordination 
attributable to the service-connected disability, and, if 
feasible, any determination should be expressed in terms of the 
degree of additional range of motion loss or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should express an opinion on whether pain in the 
right knee could significantly limit functional ability during 
flare-ups or when the affected part is used repeatedly over a 
period of time.  This determination should also, if feasible, be 
portrayed in terms of the degree of additional range of motion 
loss due to pain on use or during flare-ups.

If no opinion can be rendered in response to these questions, 
please explain why this is not possible or feasible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report must include the questions to which answers are 
provided.

4.  Then readjudicate the claim in light of the additional 
evidence obtained.  If the reduction in evaluation is continued, 
or benefits are not otherwise granted to the veteran's 
satisfaction, send him and his representative a supplemental 
statement of the case (SSOC) and give them time to respond before 
returning the case to the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





